Jackson, Judge,
concurring.
If the son held the land seven years during the life-time of the father, the son’s title was good against a judgment obtained, pending the possession of the son, though the son did not hold possession seven years after the judgment. As the fact is in dispute, and not certain, that the father lived seven years after the son went into possession, it is well to try the case over, and in that view alone I concur in the judgment on the authority of 48 Ga., 332.
If it shall be made to appear that the son held possession seven years in the life-time of the father, adversely to the father, then the presumption is conclusive that the father, seven years before, made the son a valid, legal gift to the land by deed properly made, attested and delivered; and if such a deed, actually made and delivered, would have passed title out of the father to the son before the judgment, then the presumption being conclusive from seven years possession in the life-time of the father, without interruption, that such a deed was made seven years before, that deed, so presumed to have been made seven years before, also passed title out of the father at the date when, by presumption, it was made. Hence title would be in the son, and not in the father, when the judgment was obtained. See Code, §2664.